Title: To James Madison from David Montague Erskine, 25 April 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington April 25th. 1807

I have the Honor to inclose to you for the Information of the Government of the United States, the Copy of a Note which was by His Majesty’s Command delivered by Lord Howick His Majesty’s Principal Secretary of State for Foreign Affairs to the Ministers of Friendly and Neutral Powers resident at the Court of His Majesty relative to the Measures which His Majesty has found it necessary to adopt in the just Defence of the Commerce of His Subjects:  I have the Honor to be, with great Respect and Consideration, Sir, Your most obedient humble Servant

D. M. Erskine

